DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on January 5, 2021. Claims 1-20 are pending and examined below.

Claim Objections
Claims 17 is objected to because of the following informalities:
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
For purposes of examination, the Examiner assumes that claim 17 is meant to depend from claim 12, not claim 7.
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 12, and 18 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 12, and 18 fall within one of the statutory categories?  Yes.  The claims are directed toward a machine and a process which falls within one of the statutory categories.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claims are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The independent claims (claims 1, 12, and 18) recite the limitation of determining, on an on-going basis as the vehicle travels within the environment, an updated pose of the vehicle within the environment based, at least in part, on the three-dimensional map and input from the single active sensor of the vehicle. Under its broadest reasonable interpretation, this limitation, as drafted, can reasonably be performed in the human mind using pen and paper, otherwise considered a mental process, which is an abstract idea. For example, the claim limitations encompass a person looking at (observing) the sensing information and determines an updated pose of the vehicle.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, the claim encompasses a user (person) simply determining, on an on-going basis as the vehicle travels within the environment, an updated pose of the vehicle within the environment based, at least in part, on the three-dimensional map and input from the single active sensor of the vehicle in his/her mind or by a human using a pen and paper. The mere nominal recitation of a vehicle (claims 1 and 12), a computing system (claims 1 and 12), a memory (claims 1 and 12), or a processor (claims 1 and 12) does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 12, and 18 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. This judicial exception is not integrated into a practical application because the claim(s) recites additional elements of generating, as the vehicle travels within the environment, an updated travel path for the vehicle, wherein the updated travel path is generated based, at least in part, on the updated pose of the vehicle within the environment determined by the computing system, a vehicle comprising a sensing system (claims 1 and 12), a computing system (claims 1 and 12), a memory (claims 1 and 12), and a processor (claims 1 and 12). The generating step is recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The vehicle and sensing system in claims 1 and 12, computing system in claims 1 and 12, memory in claims 1 and 12, and processor in claims 1 and 12 merely describe how to generally “apply” the otherwise mental judgments in a generic or general purpose computing environment.  The vehicle, computing system, memory, and processor are recited at a high level of generality and merely automate the determining step. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to the abstract idea.

STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements in the claims amount to no more than insignificant extra-solution activity. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Moreover, the claims do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  A vehicle including a sensing system consisting of a single active sensor to detect objects within an environment being used to determine a pose of a vehicle within an environment is WURC for such a vehicle and/or sensing system. 

CONCLUSION
Thus, since claims 1, 12, and 18 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 12, and 18 are directed towards non-statutory subject matter.
Examiner additionally notes claims 2-11 and 17 depend from claim 1, claims 13-16 depend from claim 12, and claims 19 and 20 depend from claim 18. 
Dependent claims 2, 3, 5-11, 13-17, 19, and 20 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more. For example, in claim 5, the additional limitations of collecting data about the environment, and wherein the three-dimensional map is generated from the data about the environment collected by the mapping system is recited at a high level of generality and amount to no more than data gathering, which is a form of extra solution activity, using a similar analysis applied to claims 1, 12, and 18 above. As a further example, in claim 9, detecting an object in the environment based, at least in part, on the image data; extracting a feature of the detected object, comparing the extracted feature to a feature in the three-dimensional map; and registering the extracted feature of the detected object to a three-dimensional coordinate in the environment are recited at a high level of generality and amounts to mere post solution actions, which is a form of insignificant extra-solution activity, using a similar analysis applied to claims 1, 12, and 18 above.
As such, claims 1-3 and 5-20 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al., US 2020/0408887 A1, hereinafter referred to as Zeng.
As to claim 1, Zeng teaches a system comprising:
a vehicle comprising a sensing system consisting of a single active sensor configured to detect objects within an environment as the vehicle travels on a journey along a travel path within the environment (see at least paragraphs 46-47); and
a computing system communicably coupled to the single active sensor, wherein the computing system comprises (see at least FIG. 2):
a memory configured to store a three-dimensional map of the environment, wherein the three-dimensional map is created prior to the journey (see at least FIGS. 2 and 12. See also at least paragraphs 122-124); and
a processor configured to (see at least FIGS. 2 and 12. See also at least paragraphs 122-124):
determine, on an on-going basis as the vehicle travels within the environment, an updated pose of the vehicle within the environment based, at least in part, on the three-dimensional map and input from the single active sensor of the vehicle (see at least FIG. 11 and paragraphs 59, 64-66, and 110-119 regarding the point cloud of the HD map may be determined by combining a plurality of LIDAR scans obtained from a plurality of vehicles while driving through the region); and
generate, as the vehicle travels within the environment, an updated travel path for the vehicle, wherein the updated travel path is generated based, at least in part, on the updated pose of the vehicle within the environment determined by the computing system (see at least paragraph 40 regarding the online HD map system 110 may be configured to use the sensor data 115 received from the vehicles 150 to create and update HD maps describing the regions in which the vehicles 150 may be driving. The online HD map system 110 may be configured to build high definition maps based on the collective sensor data 115 that may be received from the vehicles 150. See also at least FIG. 11 and paragraphs 59, 64-66, and 110-119 regarding the method 1100 may employ the calibrated LIDARs mounted on the vehicle 150a, in gathering data to update the HD map store 165, and/or in navigating the vehicle 150a).
As to claim 2, Zeng teaches wherein the processor is positioned on-board the vehicle (see at least FIG. 12 and paragraph 123).
As to claim 3, Zeng teaches wherein the processor is off-board relative to the vehicle (see at least FIG. 12 and paragraph 123).
As to claim 4, Zeng teaches wherein the vehicle further comprises a steering system and a propulsion system, and wherein the steering system and the propulsion system are configured to move the vehicle in response to the updated travel path (see at least paragraph 48 regarding the vehicle controls 130).
As to claim 5, Zeng teaches a mapping system configured to collect data about the environment, and wherein the three-dimensional map is generated from the data about the environment collected by the mapping system (see at least paragraphs 39-40 regarding the online HD map system 110 may be configured to receive sensor data collected by sensors of a plurality of vehicles 150, for example, hundreds or thousands of cars. The sensor data may include any data that may be obtained by sensors of the vehicles that may be related to generation of HD maps).
As to claim 6, Zeng teaches wherein: the mapping system comprises a lidar system; and the three-dimensional map comprises a point cloud based on the data about the environment collected by the lidar system (see at least paragraphs 110-113).
As to claim 7, Zeng teaches wherein the single active sensor comprises a camera (see at least paragraph 47 regarding the vehicle sensors 105).
As to claim 8, Zeng teaches wherein the camera is positioned such that the camera faces a direction of forward movement of the vehicle (see at least paragraph 109).
As to claim 9, Zeng teaches wherein the input comprises image data captured by the camera, and wherein the processor is configured to determine the update pose of the vehicle by: detecting an object in the environment based, at least in part, on the image data; extracting a feature of the detected object, comparing the extracted feature to a feature in the three-dimensional map; and registering the extracted feature of the detected object to a three-dimensional coordinate in the environment (see at least FIG. 11 and paragraphs 109-119).
As to claim 11, Zeng teaches wherein the vehicle comprises a land vehicle (see at least Abstract).
As to claim 12, Examiner notes claim 12 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 13, Examiner notes claim 13 recites similar limitations to claim 2 and is rejected under the same rational.
As to claim 14, Examiner notes claim 14 recites similar limitations to claim 3 and is rejected under the same rational.
As to claim 15, Examiner notes claim 15 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 16, Examiner notes claim 16 recites similar limitations to claim 6 and is rejected under the same rational.
As to claim 17, Examiner notes claim 17 recites similar limitations to claim 9 and is rejected under the same rational.
As to claim 18, Examiner notes claim 18 recites similar limitations to claim 1 and is rejected under the same rational.
As to claim 19, Examiner notes claim 19 recites similar limitations to claim 5 and is rejected under the same rational.
As to claim 20, Examiner notes claim 20 recites similar limitations to claim 9 and is rejected under the same rational.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US 2020/0408887 A1, hereinafter referred to as Zeng, in view of Villa et al., US 2021/0082291 A1, hereinafter referred to as Villa, respectively.
As to claim 10, Zeng does not explicitly teach wherein the vehicle comprises an aerial vehicle.
However, such matter is taught by Villa (see at least Abstract. See also at least paragraph 48 regarding the pose system 222 appends time stamps to vehicle poses, where the time stamp for a pose indicates the point in time that is described by the pose. The pose system 222 generates vehicle poses by comparing sensor data (e.g., remote sensor data) to map data 216 describing the surrounding environment of the aerial vehicle 200).
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to use the system of Villa which teaches wherein the vehicle comprises an aerial vehicle with the system of Zeng as both systems are directed to a system and method for generating vehicle poses by comparing sensor data to map data, and one of ordinary skill in the art would have recognized the established utility of having wherein the vehicle comprises an aerial vehicle and would have predictably applied it to improve the system of Zeng.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Trepagnier et al. (US 2010/0106356 A1) regarding a system and method for generating position signals indicative of the location and heading of a vehicle.
Hansen et al. (US 2020/0333466 A1) regarding a system and method for determining a pose of a vehicle and building maps from vehicle priors processes received ground intensity LIDAR data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE S. PARK whose telephone number is (571)272-3151. The examiner can normally be reached Mon-Thurs 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M ANTONUCCI can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.S.P./Examiner, Art Unit 3666    

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666